RECORD IMPOUNDED

                            NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NOS. A-0099-15T2
                                                                 A-0227-15T2
                                                                 A-0228-15T2
                                                                 A-0229-15T2
                                                                 A-1916-16T2
                                                                 A-2491-16T2

L.C.,

        Plaintiff,

v.

S.C.,

        Defendant-Respondent,

and

W.S.,

     Defendant-Appellant.
____________________________

L.C.,

        Plaintiff-Appellant,

v.

S.C.,
        Defendant-Respondent,

and

W.S.,

     Defendant.
_____________________________

L.C.,

        Plaintiff-Appellant,

v.

S.C.,

        Defendant-Respondent,

and

W.S.,

     Defendant-Appellant.
_____________________________

R.S.,

        Plaintiff-Appellant,

v.

S.C.,

        Defendant-Respondent,

and


                                    A-0099-15T2
                                2
W.S.,

     Defendant-Appellant.
_____________________________

             Argued (A-0099-15/A-0227-15/A-1916-16) January
             17, 2019 and (A-0228-15/A-0229-15/A-2491-16)
             February 14, 2019 – Decided August 14, 2019

             Before Judges Simonelli, O'Connor and Whipple.

             On appeal from the Superior Court of New Jersey,
             Chancery Division, Family Part, Camden County,
             Docket Nos. FD-04-2874-12 and FD-04-0186-14.

             L.C., appellant, argued the cause pro se in A-0227-15,
             A-0228-15 and A-1916-16.

             R.S., appellant, argued the cause pro se in A-0228-15,
             A-0229-15 and A-2491-16.

             W.S., appellant pro se in A-0099-15 and A-2491-16.

             Kenneth L. Winters argued the cause for respondent
             (Jardim Meisner & Susser PC and Fisher Family Law
             LLC, attorneys; Kenneth L. Winters and Lise A. Fisher,
             on the briefs).

PER CURIAM

        This matter has a long and tortious history marked by the frivolous and

vexatious filings of appellants L.C., R.S. and W.S.1 in their pursuit to compel



1
 W.S. is R.S.'s biological mother. We shall sometimes collectively refer to
W.S., R.S. and L.C. as appellants.
                                                                        A-0099-15T2
                                       3
genetic testing of respondent S.C. to determine the paternity of R.S. and by their

blatant violation of orders sealing the record pursuant to N.J.S.A. 9:17-42 and

Rule 5:3-2.

        R.S. and W.S. lived in Pennsylvania when this saga began. Over nine

years ago, the Pennsylvania Court of Common Pleas of Philadelphia County,

Family Division (Court of Common Pleas) issued the first of two orders denying

W.S.'s petitions to compel genetic testing of S.C. to determine the paternity of

R.S., which the Superior Court of Pennsylvania 2 upheld. Impermissibly forum

shopping, appellants pursued the matter in New Jersey.

        In R.S. v. S.C., No. A-1185-13 and No. A-2102-14 (App. Div. Mar. 8,

2017)3 and L.C. v. S.C., No A-1817-14 (App. Div. Mar. 8, 2017), we addressed

the paternity and genetic testing issues on the merits and affirmed the dismissal

of paternity complaints filed here. We held that appellants' repetitive efforts to

compel genetic testing of S.C., denied by the Pennsylvania courts, was barred

by the Full Faith and Credit Clause of the United States Constitution, U.S. Const.

art. IV, § 1, the doctrines of subject matter jurisdiction, judicial comity, res



2
  The Superior Court of Pennsylvania is one of two statewide intermediate
appellate courts.
3
    W.S. was also an appellant in R.S. v. S.C.
                                                                          A-0099-15T2
                                         4
judicata and collateral estoppel, and the paternity issue could not be re-litigated

in New Jersey. We rejected R.S.'s argument, which he reiterates in his present

appeals, that the Pennsylvania orders did not prohibit him from filing a

complaint in New Jersey because he was a minor at the time and was not a party

to the Pennsylvania paternity action.            We also rejected appellants'

unsubstantiated fraud claims, which they reiterate in their present appeals.

      Our Supreme Court denied certification. L.C. v. S.C., 231 N.J. 297

(2017); R.S. v. S.C., 231 N.J. 425 (2017). Accordingly, we will not address

appellants' arguments relating to that part of the July 17, 2015 Family Part order

dismissing frivolous complaints to vacate the Pennsylvania orders and compel

genetic testing of S.C. See Park Crest Cleaners, LLC v. A Plus Cleaners &

Alterations Corp., 458 N.J. Super. 465, 472-73 (App. Div. 2019) (this court will

not address trial court rulings that were cognizable in and dispensed with in a

prior appeal); Washington Commons LLC v. City of Jersey City, 416 N.J. Super.
555, 564 (App. Div. 2010) ("[I]f an issue . . . has been determined on the merits

in a prior appeal it cannot be re-litigated in a later appeal of the same case, even

if of constitutional dimension.").

      We will not address L.C.'s and R.S.'s arguments relating to the May 1,

2015 Family Part order imposing attorney's fees sanctions against them for


                                                                            A-0099-15T2
                                         5
violating orders entered on August 13, 2012 and August 2, 2013, sealing the

record in the paternity actions. They did not file their appeal from that order

until June 22, 2016. Thus, the appeal is untimely. R. 2:4-1.

      We will not address R.S.'s arguments relating to the May 13, 2016 order

reducing the attorney's fees sanctions imposed against him to judgment. R.S.

did not designate this order in his notice of appeal. "[I]t is only the judgments

or orders or parts thereof designated in the notice of appeal which are subject to

the appeal process and review." Pressler & Verniero, Current N.J. Court Rules,

cmt. 6.1 on R. 2:5-1(e)(1) (2019); see also 1266 Apt. Corp. v. New Horizon Deli,

Inc., 368 N.J. Super. 456, 459 (App. Div. 2004). For the same reason, we will

not address R.S.'s arguments relating to the June 8, 2017 and June 30, 2017

orders imposing attorney's fees sanctions against him,4 or R.S.'s and W.S.'s

arguments relating to the January 17, 2017 order reducing the attorney's fees

sanctions to judgment.




4
   In addition to not including the June 30, 2017 order in his notice of appeal,
R.S. did not provide the trial court record relating to this order, in violation of
Rule 2:5-4(a). This deficiency prohibits a review of his challenge to the order,
leaving us no alternative but to affirm. Cipala v. Lincoln Tech. Inst., 179 N.J.
45, 55 (2004); Soc'y Hill Condo. Ass'n., Inc. v. Soc'y Hill Assocs., 347 N.J.
Super. 163, 177-78 (App. Div. 2002).


                                                                           A-0099-15T2
                                        6
       We also will not address appellants' arguments relating to any other order

from which they appeal. We have considered appellants' arguments relating to

those other orders in light of the record and applicable legal principles and

conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E). We limit our review to the trial court's imposition

of attorney's fees sanctions against appellants pursuant to Rule 1:4-8 and Rule

1:10-3.

                                        I.

       We are compelled to recite the history of this matter in detail in order to

place the attorney's fees sanctions in perspective.

       R.S. was born in 1993. W.S. identified R.G. as R.S.'s biological father

and obtained a child support order against him from the Court of Common Pleas.

Seventeen years later, as R.S. approached the age of majority, and after S.C. had

become a famous celebrity, W.S. disavowed R.G.'s parentage and claimed S.C.

was her son's biological father. W.S. filed a petition in the Court of Common

Pleas to compel genetic testing of S.C. and R.G. to determine the paternity of

R.S.

       In a July 16, 2010 order, the Court of Common Pleas dismissed W.S.'s

petitions. Under Pennsylvania law, the entry of a court order for support of a


                                                                          A-0099-15T2
                                        7
child determines the issue of paternity and collaterally estops the party who

sought the support order from later raising the paternity issue against and

seeking genetic testing of a putative parent. See Barr v. Bartolo, 927 A.2d 635,

639-40 (Pa. Super. Ct. 2007). Thus, W.S. was estopped from seeking genetic

testing of S.C. as a matter of law. W.S. did not appeal.

      Eight months later, W.S. filed a second petition in the Court of Common

Pleas, again seeking genetic testing of S.C. In a May 19, 2011 order, the court

dismissed the petition holding: "Matter is res judicata. A final order was entered

July 16, 2010 on this matter, and [W.S.] did not appeal said order."

      W.S. did not appeal. Instead, she teamed up with L.C., a New Jersey

resident, and designated L.C. as R.S.'s custodian. L.C. filed a complaint against

S.C. and W.S. in the Family Part, Atlantic County, for custody of R.S. and to

compel genetic testing of S.C. to establish the paternity of R.S.

      In two July 26, 2011 orders, the court granted L.C. custody of R.S., but

dismissed her complaint, finding jurisdiction regarding paternity remained in

Pennsylvania. The court subsequently transferred the matter to the Family Part,

Camden County, after L.C. and R.S. moved to that county.

      L.C. also intervened in the Pennsylvania matter, and she and W.S. filed

motions to vacate the July 16, 2010 and May 19, 2011 orders of the Court of


                                                                          A-0099-15T2
                                        8
Common Pleas denying genetic testing of S.C. (the Pennsylvania orders). In a

June 14, 2012 order, the Court of Common Pleas vacated the Pennsylvania

orders and relinquished jurisdiction over the paternity issue because R.S. had

reached the age of majority. S.C. appealed.

      Four days later, L.C. filed a complaint against S.C. in the Family Part,

Camden County, as R.S.'s "[g]odmother/guardian" to compel genetic testing of

S.C., even though R.S. was now an adult. In an August 13, 2012 order, the court

closed the proceedings to the public and sealed the record pursuant to N.J.S.A.

9:17-42 and Rule 5:3-2. L.C., her attorney and W.S. were present at the hearing

on August 13, 2012 when the court made clear the statute mandated closure of

the proceedings and that all court records in the case are confidential. In

addition, the order clearly stated it was entered pursuant to the statute and rule.

L.C. and W.S. did not appeal.

      In a second August 13, 2012 order, the court dismissed L.C.'s complaint

for lack of personal jurisdiction over S.C. The court also found the case was

subject to the Uniform Interstate Family Support Act (Act), N.J.S.A. 2A:4-

30.124 to -30.201, and New Jersey is obligated to recognize the continuing

jurisdiction of a tribunal of another State that issued a child support or paternity




                                                                            A-0099-15T2
                                         9
order pursuant to the Act, which was the case here. Because S.C. had a pending

appeal in Pennsylvania, the court concluded it lacked subject matter jurisdiction.

      L.C. filed a motion for reconsideration of the second August 13, 2012

order, which the court denied in a December 14, 2012 order.            The court

determined L.C. failed to satisfy the standard for reconsideration and reiterated

it lacked subject matter jurisdiction and personal jurisdiction over S.C.

      On April 23, 2013, the Superior Court of Pennsylvania reversed the June

14, 2012 order of the Court of Common Pleas, effectively reinstating the two

Pennsylvania orders denying genetic testing of S.C. L.C. and W.S. did not

appeal. Thus, the Pennsylvania orders were final. This should have ended the

matter, as the Family Part had ruled three times that it lacked subject matter

jurisdiction. However, appellants continued litigating in New Jersey, where

they filed frivolous complaints and motions and blatantly violated the sealing

orders.

      For example, R.S. filed a paternity complaint against S.C. and W.S. in the

Family Part, Camden County, to compel genetic testing of S.C. He asserted,

with no legal basis, that the Pennsylvania orders did not prohibit his lawsuit

because he was a minor at the time and not a party to the Pennsylvania action.

We rejected that assertion. R.S., slip op. at 6.


                                                                            A-0099-15T2
                                       10
      In an August 2, 2013 order, the court closed the proceedings to the public

and sealed the record. The order clearly stated it was entered pursuant to

N.J.S.A. 9:17-42 and Rule 5:3-2.

      In a September 11, 2013 order, the court denied R.S.'s motion to compel

genetic testing of S.C. and dismissed his complaint. The court determined the

April 23, 2013 order of the Superior Court of Pennsylvania effectively

reestablished the Pennsylvania orders declaring the denial of genetic testing as

res judicata and must be afforded full faith and credit. The court reasoned:

            The action in [Pennsylvania] involves the same parties,
            the same issues and must be afforded full faith and
            credit by the State of New Jersey. The [c]ourt cannot
            permit the parties to forum shop until finding a result
            that is satisfactory to them. The "caretaker" [L.C.] filed
            a petition for paternity against [S.C.] in Atlantic
            County, in the State of New Jersey and that was denied,
            stating that Pennsylvania has jurisdiction in the matter.
            If the determination was made in Atlantic County that
            Pennsylvania retained jurisdiction of this matter,
            [Camden County] has no reason to contradict the
            decision made in Atlantic County.

R.S. appealed, and we affirmed. R.S., slip op. at 12.

      In September 2014, W.S. filed a motion to vacate the September 11, 2013

order, and L.C. filed a motion to vacate the August 13, 2012 order dismissing

her complaint. In a November 17, 2014 order, the court denied W.S.'s motion

finding the court lacked jurisdiction to vacate an order pending on appeal

                                                                         A-0099-15T2
                                       11
pursuant to Rule 2:9-1(a) and identical issues were before the Appellate

Division. W.S. appealed, and we affirmed. R.S., slip op. at 2, 8.

      In a separate November 17, 2014 order, the court denied L.C.'s motion.

The court again found it lacked subject matter jurisdiction and personal

jurisdiction over S.C. and was bound by the prior August 13, 2012 Atlantic

County Family Part order holding same. The court also held that even if it had

jurisdiction, the issues raised were fully litigated in Pennsylvania, and thus were

barred by the doctrines of res judicata and collateral estoppel. The court also

determined it was bound by and required to give full faith and credit to the

Pennsylvania orders. L.C. appealed, and we affirmed. L.C., slip op. at 5.

      L.C. and R.S. subsequently filed a complaint against S.C. and his

attorneys in the Law Division alleging various intentional torts, fraud and

perjury with respect to the paternity matters. The complaint was not filed under

seal and it recited information and included copies of the court record in the

paternity matters that were subject to the sealing orders. After the complaint

was filed, the National Enquirer published an article about the paternity matter

and reported information and events that could only have come from the Law

Division complaint. In addition, the New York Daily News published articles

about the lawsuit that included direct quotes from L.C. about the paternity


                                                                           A-0099-15T2
                                       12
matters. In a February 19, 2015 order, the court sealed the record in the Law

Division action.

      While the Law Division action was pending, appellants filed an

application in the Court of Commons Pleas to set aside the Pennsylvania orders.

On February 13, 2015, the court denied the application finding the Pennsylvania

Superior Court had reversed the court's order vacating the Pennsylvania orders

and reinstated them. L.C. and R.S. ignored this result and, without any legal

basis, jointly filed a complaint and motion in the Family Part, Camden County,

to set aside the Pennsylvania orders.

      Prior to disposition of the motion, S.C. filed a motion in aid of litigant's

rights seeking sanctions against L.C. and R.S. for violating the sealing orders by

not filing the Law Division complaint under seal. In a May 1, 2015 order, the

court found L.C. and R.S. had violated the sealing orders and ordered them to

pay an attorney's fees sanction of $1000 pursuant to Rule 1:10-3.5 The court

determined the sanction was an appropriate coercive sanction consistent with

the violation.




5
  All of the attorney's fees awarded to S.C. throughout this matter were a small
portion of the amounts he had requested.
                                                                          A-0099-15T2
                                        13
      L.C. and R.S. filed a motion for reconsideration of the May 1, 2015 order

and sought $15,000 in costs for "harassment." S.C. filed various motions,

including a motion for frivolous litigation sanctions pursuant to Rule 1:4-8 for

attorney's fees he incurred in responding to the motion for reconsideration and

the complaint and motion to set aside the Pennsylvania orders.

      In opposition, to S.C.'s motion for frivolous litigation sanctions, L.C.

claimed that at a November 17, 2014 hearing, the court instructed her to file an

application to vacate the Pennsylvania orders. However, the transcript of that

proceeding did not support her claim. Rather, the transcript confirmed the court

specifically stated that New Jersey courts were bound by the decisions of the

Pennsylvania courts and were required to give full faith and credit to those

decisions.

      In a July 17, 2015 order, the court denied L.C.'s and R.S.'s motion for

reconsideration.   The court found they failed to satisfy the standard for

reconsideration and improperly raised new arguments and presented evidence,

which, even if relevant and probative, they could have presented on the original

motion. The court also found there was no legal or factual basis for awarding

$15,000 for harassment and ordered L.C. and R.S. to pay $1500 for the attorney's

fees S.C. incurred in responding to the motion.


                                                                        A-0099-15T2
                                      14
      In a separate July 17, 2015 order, the court denied the motion to set aside

the Pennsylvania orders and dismissed the complaint. The court granted S.C.'s

motion for frivolous litigation sanctions and ordered L.C. and R.S. to pay $5000

for attorney's fees S.C. incurred in responding to the complaint and motion. The

court again found the Pennsylvania courts had determined the issue of genetic

testing, the Pennsylvania orders were final and must be afforded full faith and

credit, res judicata applied, New Jersey could not set aside the orders, and New

Jersey lacked subject matter jurisdiction.     The court noted appellants' had

unsuccessfully raised the subject matter jurisdiction several times and

emphasized there was no legal, factual, or rational basis for the complaint. The

court concluded the complaint and motion was vexatious, legally frivolous,

without any merit whatsoever, and warranted a frivolous litigation sanction.

      This did not deter L.C., as she subsequently filed a motion to reconstruct

the record of the November 17, 2014 hearing claiming the transcript was

incomplete because it omitted the court's instruction to file an application to set

aside the Pennsylvania orders.      However, the court reporter certified the

transcript as complete and L.C. acknowledged the court reporter advised that

she checked her records and found nothing missing from the transcript. L.C.




                                                                           A-0099-15T2
                                       15
also acknowledged that court personnel examined the transcript and the original

CourtSmart audio recording and found the transcript was complete.6

      In a November 17, 2015 order, the court denied L.C.'s motion to

reconstruct the record. The court found the motion was vexatious and frivolous

and ordered her to pay $3,468.75 for attorney's fees S.C. incurred in responding

to the motion. The court determined the transcript of the November 17, 2014

hearing was a complete statement of the entire proceeding, a transcriber certified

the transcript was complete, and the audio recording verified the transcript was

complete. The court concluded there was no credible evidence the transcript

was incomplete, no basis whatsoever to grant the motion, and the level of L.C.'s

conduct in filing the motion was so egregious as to warrant frivolous litigation

sanctions.

      L.C. persisted and filed a motion to stay the November 17, 2015 order. In

its discretion, the court denied oral argument, finding L.C. merely reiterated

arguments the court already found lacked any legal or factual basis.7 In a


6
   Our review of the audio recording does not support L.C.'s claim that the
transcript was incomplete.
7
  We find no fault in the judge's decision to deny oral argument. The court may
deny oral argument where, such as here, the motion is made for the purpose of
abusing the judicial system and other parties, see Kozak v. Kozak, 280 N.J.


                                                                          A-0099-15T2
                                       16
February 12, 2016 order, the court denied L.C.'s motion and ordered her to pay

$1500 for attorney's fees S.C. incurred in responding to the motion. The court

incorporated its findings on L.C.'s motion to reconstruct the record and

determined she failed to provide any legal or factual basis for a stay. The court

concluded L.C.'s motion for a stay was frivolous, vexatious and harassing in

nature, warranting the imposition of frivolous litigation sanctions "to deter

future frivolous and improperly motivated applications to the [c]ourt, and to

hold [L.C.] accountable for her actions."

       This did not stop appellants. In April 2016, W.S. posted a self-made video

on the Internet in which she revealed the existence of the paternity actions

against S.C., identified S.C. by name, and disclosed statements W.S. alleged

S.C.'s attorney made in the courtroom on August 13, 2012. On May 6, 2016,

this video disseminated on Radaronline.com.8

       S.C. filed an order to show cause to compel W.S. to remove the video

from the Internet and for sanctions for violating the sealing orders.       W.S.

appeared pro se by telephone at the hearing on the order to show cause. She



Super. 272 (Ch. Div. 1994), or when the motion fails to properly present
substantive issues for court determination. Palombi v. Palombi, 414 N.J. Super.
274, 285-86, 288 (App. Div. 2010).
8
    Radaronline.com is an entertainment and celebrity gossip website.
                                                                         A-0099-15T2
                                       17
admitted, under oath, that she was a party to L.C.'s paternity action, was in court

on August 13, 2012 when the court sealed the record, and knew the record was

sealed and she was not to talk about or disseminate any information about this

case to anyone. She also admitted she nevertheless made and disseminated the

video to support R.S. in his paternity action.

      In a May 26, 2016 order, the court ordered W.S. to immediately remove

or authorize the removal of the video from the Internet. The court found W.S.

was aware the matter was under seal and knowingly and intentionally violated

the August 13, 2012 sealing order by posting the video on the Internet. The

court ordered W.S. to pay $1,687.50 for attorney's fees S.C. incurred for the

order to show cause "as a result of a blatant violations of the [c]ourt's [o]rder

sealing the record."

      The court re-heard the matter on June 28, 2016, after W.S. claimed she

was unable to participate fully in the prior hearing. Now represented by an

attorney, W.S. argued she did not violate the August 13, 2012 sealing order

because sealing a record means only that the press cannot obtain information or

documents from the court and there was no "gag order" or injunction prohibiting

her from speaking publicly about the case.




                                                                           A-0099-15T2
                                       18
      The court rejected this meritless argument emphasizing that the clear

intent and purpose of the sealing orders, which the court reiterated on the record

numerous times throughout the proceedings, was to prohibit dissemination of

any documents or information and any discussion about the case in public, and

W.S. admitted she knew this. In a June 28, 2016 order, the court incorporated

the May 26, 2016 order, reaffirmed the meaning and effect of the sealing orders,

and held:

            [t]he parties are prohibited from causing this matter to
            be discussed with or publicized by others . . . and are
            prohibited from disseminating documents and
            information to third parties and the press and/or causing
            others to discuss and/or release to the press or third
            parties information and documentation regarding the
            matters and proceedings in this action and in the related
            action . . . .

      Undeterred, appellants thereafter sought a certified copy of the audio

recording of the November 17, 2014 hearing, again claiming the transcript was

incomplete. The Deputy Clerk for Appellate Administration sent R.S. and W.S.

a CD of the audio recording of the hearing and certified the CD contained "a

true and unaltered copy of the original court event that was recorded on

November 17, 2014 . . . ." Appellants gave a copy of the CD to a clerk at a

United Parcel Service (UPS) store for "analysis." The UPS clerk wrote to the



                                                                          A-0099-15T2
                                       19
Acting Administrative Director of the Courts indicating he had reviewed "the

entire contents of the CD[,]" meaning he had actually listened to it.

      Upon learning of this, S.C. filed two motions in aid of litigant's rights, one

against L.C. and W.S. for violating the August 13, 2012 sealing order, and the

other against W.S. and R.S. for violating the August 2, 2013 sealing order.

      In separate December 20, 2016 orders, the court granted the motions. The

court emphasized there was a pattern of violating the sealing orders and

appellants' conduct in disseminating the CD to the UPS clerk was a clear and

blatant violation of those orders. The court ordered L.C. and W.S. to pay $1875

and W.S. and R.S. to pay $3375 for attorney's fees S.C. incurred in filing the

motions. These appeals followed.

                                        II.

      W.S. challenges the May 26, 2016 order imposing attorney's fees

sanctions against her for violating the August 13, 2012 sealing order by posting

her self-made video on the Internet. She argues she was not a party to the sealing

order and committed no violation because N.J.S.A. 9:17-42 only prohibits

disclosure of physical records to the public.

      W.S. also challenges the December 20, 2016 order imposing attorney's

fees sanctions against her for violating the sealing orders by disseminating the


                                                                            A-0099-15T2
                                       20
CD of the November 17, 2014 hearing to the UPS clerk. She argues the sealing

orders only prohibited the parties from disseminating information to third parties

and the UPS clerk was a computer expert, not a third party. L.C. and R.S. also

challenge the December 20, 2016 order, arguing they were not involved in the

dissemination of the CD to the UPS clerk.

      The court entered the attorney's fees sanctions under to Rule 1:10-3, which

"allows any litigant to invoke relief in aid of a judgment or order of a court." In

re Daniels, 118 N.J. 51, 60 (1990). The purpose of the rule "is to provide a

mechanism, coercive in nature, to afford relief to a litigant who has not received

what a [c]ourt [o]rder or [j]udgment entitles that litigant to receive." D'Atria v.

D'Atria, 242 N.J. Super. 392, 407 (Ch. Div. 1990) (discussing R. 1:10-5, later

amalgamated with R. 1:10-3). A court may thus order monetary sanctions or

equitable relief under Rule 1:10-3, "related to the litigant's damages" and not

"primarily punitive in nature[,]" id. at 408, or an award of counsel fees "to be

paid by any party to the action to a party accorded relief under this rule." R.

1:10-3. Thus, pursuant to the rule, "a party who willfully fails to comply with

an order or judgment entitling his adversary to litigant's rights is properly

charged with his adversary's enforcement expenses."         Pressler & Verniero,

Current N.J. Court Rules, cmt. 4.4.5 on R. 1:10-3 (2019).


                                                                           A-0099-15T2
                                       21
      We "review a trial court's order enforcing litigant's rights pursuant to Rule

1:10-3 under an abuse of discretion standard." Wear v. Selective Ins. Co., 455
N.J. Super. 440, 458 (App. Div. 2018). An abuse of discretion "only arises on

demonstration of 'manifest error or injustice[,]'" Hisenaj v. Kuehner, 194 N.J. 6,

20 (2008) (quoting State v. Torres, 183 N.J. 554, 572 (2005)), and occurs when

the trial judge's "decision is 'made without a rational explanation, inexplicably

departed from established policies, or rested on an impermissible basis.'" Milne

v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012) (quoting Flagg v.

Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)). We discern no abuse of

discretion here.

      Rule 5:3-2(b) permits the court to seal the court record in Family Part

matters. Court records include "any information maintained by a court in any

form in connection with a case or judicial proceeding, including but not limited

to pleadings, motions, briefs and their respective attachments, [and] evidentiary

exhibits[.]" R. 1:38-2(a)(1) (emphasis added).

      N.J.S.A. 9:17-42 mandates the closure of the proceedings and sealing of

the court record in paternity actions:

            Notwithstanding any other law concerning public
            hearings and records, any action or proceeding held
            under this act shall be held in closed court without
            admittance of any person other than those necessary to

                                                                           A-0099-15T2
                                         22
            the action or proceeding. All papers and [court] records
            and any information pertaining to an action or
            proceeding held under this act which may reveal the
            identity of any party in an action, other than the final
            judgment or the birth certificate, whether part of the
            permanent record of the court or of a file with the State
            registrar of vital statistics or elsewhere, are confidential
            and are subject to inspection only upon consent of the
            court and all parties to the action who are still living, or
            in exceptional cases only upon an order of the court for
            compelling reason clearly and convincingly shown.

            [(Emphasis added).]

In addition, Rule 1:38-3(a) prohibits dissemination of court records "required to

be kept confidential by statute [or] rule[.]"

      The sealing orders were valid and were never appealed. The orders,

entered pursuant to statute and rule, prohibited appellants from disseminating

court records and "any information" pertaining to the paternity matters to third

parties without the court's and S.C.'s consent or a court order. The CD of the

November 17, 2014 court hearing was a court record in the paternity matters and

the UPS clerk was a third party.

      W.S. was subject to both sealing orders. She was a named party in L.C.'s

and R.S.'s paternity actions and was present on August 13, 2012 when the court

entered the sealing order and made clear that N.J.S.A. 9:17-42 mandated the

closure of the proceedings and all records in the case were confidential. She


                                                                           A-0099-15T2
                                        23
admitted she was aware of the sealing orders and that she could not disclose any

information pertaining to the paternity matters to anyone. She violated the

sealing orders by disseminating information about the paternity matters and

revealing S.C.'s identity in the self-made video she posted on the Internet for the

world to see.

      It is clear to us from the record that appellants acted in concert throughout

these proceedings. Thus, L.C.'s and R.S.'s claim that they were not involved in

the dissemination of the CD to the UPS clerk lacks credibility. Thus, appellants'

dissemination of the CD to the UPS clerk without the consent of the court and

S.C. or a court order was a blatant violation of the sealing orders.

      Appellants' egregious violation of the sealing orders warranted the

imposition of attorney's fees sanctions under Rule 1:10-3. We are satisfied that

the amounts awarded and reduction of the unpaid sanctions to judgment was

more than justified, amply supported by the record, and does not amount to an

abuse of discretion.    Appellants' arguments to the contrary have no merit

whatsoever and warrant no further discussion.

                                       III.

      L.C. and R.S. appeal from the July 17, 2015 order imposing a $5000

attorney's fees sanction for their complaint and motion to set aside the


                                                                           A-0099-15T2
                                       24
Pennsylvania orders. L.C. also appeals from the November 17, 2015 order

imposing a $3,468.75 attorney's fees sanction for her motion to reconstruct the

record of the November 17, 2014 hearing, and the February 12, 2016 order

imposing a $1500 attorney's fees sanction for her motion to stay the November

17, 2015 order.

      The court imposed the sanctions against L.C. and R.S. under Rule 1:4-8.9

We review the court's decision on a motion for frivolous litigation sanctions

under an abuse of discretion standard. McDaniel v. Man Wai Lee, 419 N.J.

Super. 482, 498 (App. Div. 2011). Reversal is warranted "only if [the decision]

'was not premised upon consideration of all relevant factors, was based upon

consideration of irrelevant or inappropriate factors, or amounts to a clear error

in judgment.'" Ibid. (quoting Masone v. Levine, 382 N.J. Super. 181, 193 (App.

Div. 2005)). We discern no error here.

      Rule 1:4-8 attorney's fees sanctions "are specifically designed to deter the

filing or pursuit of frivolous litigation[.]" LoBiondo v. Schwartz, 199 N.J. 62,

98 (2009). A second purpose of the rule is to compensate the opposing party in

defending against frivolous litigation. Toll Bros., Inc. v. Twp. of W. Windsor,



9
  The record reveals that S.C. complied with the procedural and substantive
requirements of the Rule 1:4-8.
                                                                          A-0099-15T2
                                      25
190 N.J. 61, 71 (2007). The court may impose sanctions where an attorney or

pro se party filed a pleading or motion with an improper purpose, such as to

harass or to cause unnecessary delay or needless increase in the cost of litigation;

the claims or other legal contentions were not warranted by existing law or by a

non-frivolous argument for the extension, modification, or reversal of existing

law or the establishment of new law; and the factual allegations have no

evidentiary support. R. 1:4-8(a)(1) to (3). Further, we have held a claim is

frivolous when "no rational argument can be advanced in its support, or it is not

supported by any credible evidence, or it is completely untenable." Noren v.

Heartland Payment Sys., Inc., 448 N.J. Super. 486, 498 (App. Div. 2017)

(quoting United Hearts, L.L.C. v. Zahabian, 407 N.J. Super. 379, 389 (2009)).

      "Where a party has [a] reasonable and good faith belief in the merit of the

cause, attorney's fees will not be awarded." First Atl. Fed. Credit Union v.

Perez, 391 N.J. Super. 419, 432 (App. Div. 2007). Sanctions are warranted

"only when the pleading as a whole is frivolous or of a harassing nature[.]"

Iannone v. McHale, 245 N.J. Super. 17, 32 (App. Div. 1990) (quoting Romero

v. City of Pomona, 883 F.2d 1418, 1429 (9th Cir. 1989)).

      There was no legal basis whatsoever, let alone a reasonable and good faith

basis, for L.C.'s and R.S.'s complaint to set aside the Pennsylvania orders. The


                                                                            A-0099-15T2
                                        26
complaint was barred by the Full Faith and Credit Clause and the doctrines of

subject matter jurisdiction, judicial comity, res judicata and collateral estoppel.

Moreover, the court never instructed L.C. or R.S. to file an application to set

aside the Pennsylvania orders.

      Nor was there any reasonable or good faith basis for L.C.'s motion to

reconstruct the record of the November 17, 2014 hearing, or her motion to stay

the November 17, 2015 order imposing a $3,468.75 attorney's fees sanction for

that motion.   We agree with the trial court, and our review of the record

confirms, that these motions were frivolous, egregious, vexatious and harassing

in nature, and warranted the imposition of frivolous litigation sanctions.

      To the extent we have not specifically addressed any of appellants'

remaining arguments, we conclude they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      We make one final comment. The court record in these appeals are sealed

and the court records in the Family Part and Law Division matters remain sealed.

Any dissemination of any court records or any information pertaining to these

matters to anyone without the required consent or court order shall result in the

imposition of sanctions against the violator as determined by the court.

      Affirmed.


                                                                             A-0099-15T2
                                       27